

113 S2219 IS: Hate Crime Reporting Act of 2014
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2219IN THE SENATE OF THE UNITED STATESApril 8, 2014Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the National Telecommunications and Information Administration to update a report on the
			 role of telecommunications, including the Internet, in the commission of
			 hate crimes.1.Short titleThis Act may be cited as the Hate Crime Reporting Act of 2014.2.ReportSection 155 of the National Telecommunications and Information Administration Organization Act
			 (enacted as section 135 of Public Law 102–538; 106 Stat. 3542) is amended
			 to read as follows:155.Report on the role of telecommunications in hate crimes(a)Report requiredNot later than 1 year after the date of enactment of the Hate Crime Reporting Act of 2014, the NTIA, with the assistance of the Department of Justice, the Commission, and the United States
			 Commission on Civil Rights, shall submit a report to the Committee on
			 Energy and Commerce and the Committee on the Judiciary of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 and the Committee on the Judiciary of the Senate on the role of
			 telecommunications in hate crimes in accordance with subsection (b).(b)Scope of reportThe report required under subsection (a) shall—(1)analyze information on the use of telecommunications, including the Internet, broadcast television
			 and radio, cable television, public access television, commercial mobile
			 services, and other electronic media, to advocate and encourage violent
			 acts and the commission of crimes of hate, as described in the Hate Crime
			 Statistics Act (28 U.S.C. 534 note);(2)include any recommendations, consistent with the First Amendment to the Constitution of the United
			 States, that the NTIA determines are appropriate and necessary to address
			 the use of telecommunications described in paragraph (1); and(3)update the previous report submitted under this section (as in effect before the date of enactment
			 of the Hate Crime Reporting Act of 2014)..